Citation Nr: 0210236	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  97-28 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for optic atrophy of the 
left eye secondary to optic neuritis secondary to multiple 
sclerosis from November 25, 1999?

2.  What evaluation is warranted for sensory loss and joint 
sense loss in toes of the right foot secondary to multiple 
sclerosis from November 25, 1999?

3.  What evaluation is warranted for sensory loss and joint 
sense loss in toes of the left foot secondary to multiple 
sclerosis from November 25, 1999?

(The issue of what evaluation is warranted for multiple 
sclerosis from September 17, 1996 to November 24, 1999, will 
be the subject of a later decision.  )


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION


The veteran served on active military duty from July 1994 to 
September 1996.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, granting the veteran's claim for 
service connection for multiple sclerosis and assigning a 30 
percent evaluation.  In an August 2000 rating decision the RO 
assigned separate compensable ratings for optic atrophy, and 
sensory and joint sense losses of toes of the right and left 
feet, as disorders secondary to multiple sclerosis.  These 
ratings were effective from November 25, 1999.

In February 1998, the veteran testified at a hearing before a 
hearing officer at the RO.  A transcript of the hearing is 
contained in the claims folder.

In the course of appeal the veteran changed residences, and 
the claims folder was transferred to the RO in Winston-Salem, 
North Carolina, which now has jurisdiction.  

The Board is undertaking additional development on the 
appealed issue of what evaluation is warranted for multiple 
sclerosis from September 17, 1996 to November 24, 1999.  This 
additional development is pursuant to authority granted by 67 
Fed. Reg. 3,099-104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9 (a)(2)).  When the development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099-105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran has light perception only in the left eye due 
to optic atrophy secondary to optic neuritis secondary to 
multiple sclerosis from November 25, 1999.  He is considered 
to have normal vision in his non-service-connected right eye.  

2.  The veteran's sensory loss and joint sense loss in the 
toes of the right foot secondary to multiple sclerosis from 
November 25, 1999, equate with mild incomplete neuritis of 
the external popliteal nerve.  

3.  The veteran's sensory loss and joint sense loss in the 
toes of the left foot secondary to multiple sclerosis from 
November 25, 1999, equate with mild incomplete neuritis of 
the external popliteal nerve.  


CONCLUSIONS OF LAW

1.  The schedular requirements for a rating in excess of 30 
for optic atrophy of the left eye secondary to optic neuritis 
secondary to multiple sclerosis from November 25, 1999, are 
not met.  38 U.S.C.A. §§ 1155, 1160, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.383, 4.7, 4.84a, Table V, 
Diagnostic Code 6070 (2001); 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).  

2.  The schedular requirements for a rating in excess if 10 
percent for sensory loss and joint sense loss in the toes of 
the right foot secondary to multiple sclerosis from November 
25, 1999, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8621 (2001); 66 
Fed.Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  

3.  The schedular requirements for a rating in excess if 10 
percent for sensory loss and joint sense loss in the toes of 
the left foot secondary to multiple sclerosis from November 
25, 1999, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8621; 66 Fed.Reg. 
45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5100 et seq. (West Supp. 2002) 
(VCAA); 66 Fed. Reg. 45602-45632 (August 29, 2001) (to be 
codified, in pertinent part, at 38 C.F.R. § 3.102, 3.159, 
3.326(a)).  VCAA; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA..  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Act and the implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The Act 
and regulations do require VA to notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant which of the evidence is to be provided by the 
claimant and which VA will attempt to obtain on behalf of the 
claimant.

The veteran was sent a letter in February 2001 notifying him 
of the VCAA, the responsibility of VA as well as his 
responsibilities in developing his claim, and what 
information and evidence was required to support his claims.  
In May 2001 the RO sent the veteran a follow-up letter again 
requesting such information or evidence which might be in 
furtherance of his claims.  In June 2001 the veteran phoned 
the RO with regard to the requests for additional 
evidence/information.  The RO returned the veteran's call and 
explained by telephone in June 2001 what had been requested 
in the February 2001 and May 2001 letters, in furtherance of 
his claims.  The veteran replied in July 2001 that he had 
received treatment at the Durham VA Medical Center (VAMC).  
Records from the Durham VAMC beginning from March 2000 were 
received in August 2001.  Prior records from VAMC Durham were 
received in August 2000.  The veteran underwent VA 
examinations to evaluate his claimed disabilities most 
recently in April 2000, July 2000, April 2001, and October 
2001.  At the October 2001 VA compensation examinations the 
veteran's claims folder was reviewed.  

The Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award higher evaluations 
for optic atrophy of the left eye secondary to optic neuritis 
secondary to multiple sclerosis from November 25, 1999, and 
for sensory loss and joint sense loss in the toes of the left 
and right feet secondary to multiple sclerosis from November 
25, 1999.  The veteran further was provided adequate notice 
that VA would help him secure evidence in support of his 
claims if he identified that evidence.  He was provided 
notice of, and he did report for, VA examinations to help 
determine the current nature and extent of his disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award increased evaluations, as 
well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claims, notice of 
what he could do to help his claims, and notice of how his 
claims were still deficient.  Because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Further, the Board is also satisfied that development 
requested in the September 1999 and February 2001 Board 
remands have been satisfactorily completed with respect to 
the claims addressed herein.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where an appeal stems from an original rating 
grant, separate ratings may be awarded for distinct periods 
of time depending on the nature of the disability.  This is 
called a staged rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

From November 25, 1999, the veteran's optic atrophy of the 
left eye secondary to optic neuritis, and sensory loss and 
joint sense loss of the toes of the right and left feet, each 
secondary to multiple sclerosis, have been assigned separate 
ratings distinct from the formerly single rating assigned for 
multiple sclerosis.  

The veteran's optic atrophy of the left eye, has been 
properly rated as a disease impairing central visual acuity.  
Under Diagnostic Code 6070 a 30 percent rating is assigned 
where one eye has normal vision (20/40 or better) and the 
other eye has light perception only.  Under Diagnostic Code 
6069 a 40 percent evaluation is warranted where one eye has 
visual acuity correctable to 20/50, and the other eye has 
light perception only.  38 C.F.R. § 4.84a.  Special monthly 
compensation is assignable in both situations.  38 C.F.R. 
§ 4.84a, Table V.  

In this case, an October 2001 VA ophthalmologic examination 
revealed the veteran to have light perception only in his 
left eye.  As the veteran's left eye is his only service 
connected eye, and as the visual acuity in his nonservice 
connected right eye does not equate to blindness, it is 
treated as having normal vision for rating purposes.  38 
U.S.C.A. § 1160(a); 38 C.F.R. § 3.383.  In any event, best 
corrected visual acuity is used, and the October 2001 
examination revealed a corrected right eye visual acuity of 
20/20.  These medical findings are not inconsistent with past 
ophthalmologic findings, or with the progression of multiple 
sclerosis as evidenced in the record.  The veteran has not 
alleged that these findings were erroneous, and has not 
presented evidence or reported of the presence of evidence 
which would suggest that his optic atrophy was of greater 
severity, so as to warrant a higher disability evaluation.  
Accordingly, the preponderance of the evidence is against the 
assignment of a higher disability rating for left eye optic 
atrophy, secondary to optic neuritis, secondary to multiple 
sclerosis from November 25, 1999.  Hence, the benefit sought 
on appeal is denied.

Of course, should multiple sclerosis affect the right eye at 
a later date, the veteran should claim entitlement to service 
connection for that disorder.  VA would then reevaluate his 
entitlement to an increased evaluation based on the evidence 
available at that time.

Since November 25, 1999, the veteran's sensory loss and joint 
sense loss of the toes of the feet, secondary to multiple 
sclerosis, have been rated separately for each foot, with a 
10 percent rating assigned for each under Diagnostic Code 
8621.  Diseases of the external popliteal nerve, affecting 
the dorsal flexion of the foot and the toes, abduction of the 
foot, adduction of the foot, and sensation over the dorsum of 
the foot, are ratable under Diagnostic Code 8621.  For each 
foot, where there is mild incomplete paralysis a 10 percent 
rating is assigned.  Where there is moderate incomplete 
paralysis a 20 percent rating is assigned.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8621.  The maximum rating for 
neuritis not characterized by organic changes is the rating 
assigned for moderate impairment, which for the external 
popliteal nerve is 20 percent.  38 C.F.R. §§ 4.123, 4.124a 
(2001)

In this case, at an October 2001 VA peripheral nerve 
examination the veteran could walk on his toes and heels, 
though he was slightly unsteady on tandem walking.  The 
veteran could jog.  Trace figures were interpreted somewhat 
slowly in the feet, and joint sense in the feet was somewhat 
slow.  Superficial sensation and vibration were normal in 
both feet.  Babinski's sign was absent in both ankles, while 
reflexes in both ankles were increased.  Strength of the 
gastrocnemius (controlling, in pertinent part, plantar 
flexion), peroneals (controlling abduction, eversion, and 
plantar and dorsal flexion of the feet), and toes were good.  
These findings were consistent with those from a July 2000 VA 
examination.  Thus neuritis of the external popliteal nerve, 
affecting these muscle, joint, and sense functioning of each 
foot, are more closely approximated by a 10 percent rating 
for each foot, for slight neuritis, than by a 20 percent 
rating for moderate neuritis for each foot.  

The Board has reviewed the entire record and finds that since 
November 25, 1999, the disorders at issue have never been 
manifested by greater disability than that recognized by the 
currently assigned ratings.  Hence, staged ratings are not 
appropriate.  Fenderson.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a higher evaluation than the 30 percent 
assigned for optic atrophy of the left eye secondary to optic 
neuritis secondary to multiple sclerosis from November 25, 
1999, is denied.  

Entitlement to a higher evaluation than the 10 percent 
assigned for sensory loss and joint sense loss in the toes of 
the right foot secondary to multiple sclerosis from November 
25, 1999, is denied.

Entitlement to a higher evaluation than the 10 percent 
assigned for sensory loss and joint sense loss in the toes of 
the left foot secondary to multiple sclerosis from November 
25, 1999, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

